Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not appear to convey that which is new in the art; also, it is unclear what is meant by the third direction, especially since a first and second direction are not disclosed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirayanagi (US Pub.2018/0335724).
Regarding claim 1, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus (fig.2) comprising: a developer bearing member (fig.2&3, #44) configured to convey a developer containing toner and carrier (para.0030) to a developing position while bearing the developer, a developer container configured to accommodate the developer, the developer container comprising: a first chamber for supplying the developer to the developer bearing member (fig.2&3, #47); a second chamber partitioned from the first chamber by a partition wall (fig.2&3, #48 partitioned by #43); a first communication portion configured to allow the developer to be communicated from the first chamber to the second chamber (fig.3, #43b); a second communication portion configured to allow the developer to be communicated from the second chamber to the first chamber (fig.3, #43a); a replenishment conveyance path for conveying replenishment developer to a circulation path in which the developer is circulated between the first chamber and the second chamber (fig.3, via hole #203 supplied and carried by screw #46 into #48; para.0041); and a developer replenishment portion configured to supply the replenishment developer to the replenishment conveyance path (fig.2: #200-#202); a first conveyance screw portion provided in the first chamber and configured to convey the developer in a first direction from the second communication portion toward the first communication portion (fig.3, #45 conveys in direction #511 from #43a to #43b); a second conveyance screw portion provided in the second chamber and configured to convey the developer in a second direction from the first communication portion toward the second communication portion (fig.3, #46 conveying in direction #510 from at least #43b to #43a); and a replenishment conveyance screw portion provided in the replenishment conveyance path and configured to convey the replenishment developer in a third direction from the developer replenishment portion toward the first communication portion (fig.3, portion of #46 from #203 to #43b), wherein the replenishment conveyance path is provided upstream of the second chamber with respect to the second direction (see fig.3), wherein the second conveyance screw portion is provided downstream of the first communication portion and upstream of the second communication portion with respect to the second direction (fig.3, central portion of #46 downstream of #43b and upstream of #43a in direction #510), wherein the replenishment conveyance screw portion is provided upstream of the second conveyance screw portion with respect to the second direction (see fig.3, portion of #46 from #203 to #43b is upstream in direction #510), wherein a rotation shaft of the replenishment conveyance screw portion is coaxial to a rotation shaft of the second conveyance screw portion (see fig.3), wherein the replenishment conveyance screw portion comprises: a first blade portion formed in a spiral shape on an outer circumferential surface of the rotation shaft of the replenishment conveyance screw portion (fig.9, #46Bb on #46B) and configured to convey the replenishment developer in the third direction; a second blade portion formed in a spiral shape on the outer circumferential surface of the rotation shaft of the replenishment conveyance screw portion (fig.9, another #46Bb on #46B) and configured to convey the replenishment developer in the third direction; and a third blade portion formed in a spiral shape on the outer circumferential surface of the rotation shaft of the replenishment conveyance screw portion (fig.9, #46Ba on #46B) and configured to convey the replenishment developer in the third direction, and wherein the third blade portion is continuously formed in a region between a terminal end of the first blade portion with respect to the third direction and a starting end of the second blade portion with respect to the third direction (fig.9, see #46Ba adjacent to gap #46Bg), the region being displaced in a circumferential direction of the replenishment conveyance screw portion from the terminal end of the first blade portion and the starting end of the second blade portion (fi.9, see circumferential spacing of #46Ba vs both #46Bb; para.0041: since #46 is disclosed as being responsible for delivering and mixing the replenished developer with the stirred developer, the portion of #46/#46B between #203 and #43b would be of the same configuration in that zone).
Regarding claim 2, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein in a rotation axis direction of the replenishment conveyance screw portion, a gap is provided between the terminal end of the first blade portion and the starting end of the second blade portion (fig.9, see gap between adjacent ends of #46Bb segments).
Regarding claim 4, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the terminal end of the first blade portion and the starting end of the second blade portion are each provided upstream of the first communication portion with respect to the second direction (comparing fig.3 and fig.9, with screw 46B used fig.3, at least one gap should occur upstream of #43b).
Regarding claim 5, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the replenishment conveyance screw portion is provided to extend from the replenishment conveyance path to the first communication portion (para.0041; fig.3, portion of #46 from #203 to #43b).
Regarding claim 6, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the replenishment conveyance screw portion has a gap defined by the terminal end of the first blade portion and the starting end of the second blade portion (fig.9, gap #46Bg between two adjacent iterations of #46Bb), and a range of the gap is equal to or larger than 30° and equal to or smaller than 90° in the circumferential direction of the replenishment conveyance screw portion (para.0102).
Regarding claim 7, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the gap is provided at a merging portion where the replenishment conveyance path and the circulation path merge with each other (fig.3&9, due to the regular positioning and relative width of #43b, at some point one of the gaps will overlap with #43b).
Regarding claim 8, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the gap is provided at a position displaced from the developer replenishment portion with respect to the third direction (fig.3&9, due to the regular positioning and repetition of #46Bg, at least one of the gaps will be displaced from #203).
Regarding claim 9, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the second conveyance screw portion comprises at least a part where a blade is not continuous in a rotation axis direction of the second conveyance screw portion (see fig.9: #46Bb is discontinuous throughout length of #46B).
Regarding claim 10, Shirayanagi (US Pub.2018/0335724) teaches a developing apparatus wherein the replenishment conveyance screw portion further comprises a fourth blade portion formed in a spiral shape on the outer circumferential surface of the rotation shaft of the replenishment conveyance screw portion and configured to convey the replenishment developer in the third direction (fig.9, there are multiple #46Bb iterations).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “a pitch of the first blade portion, a pitch of the second blade portion, and a pitch of the third blade portion are each larger than a pitch of a blade of the second conveyance screw portion” in combination with the remaining claim elements as set forth in claim 3.
 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
7/15/2022